Title: To George Washington from Bernard Hubley, Jr., 28 July 1789
From: Hubley, Bernard Jr.
To: Washington, George


Alleghany County Fort Pitt [Pa.] 
My Dear Beloved GeneralJuly 28th 1789   
I take this first Opportunity to inform you, that I have come thus far on my way homeward, my place of Residence in Northumberland County, which I left now six Weeks in Compy with Col. Fredk Antis, (of the same Place) we set out with an intention to explore the Western parts of Pennsylvania, we kept up the West Branch of the River Susquehannah as far as Chincklecamoos, then left the River & went through the Woods keeping mostly a North West Course, all the way till we came to the River Alleghany where we came to this River we were four Miles below the Mouth of French Creek; we were very Friendly received by all the Indians we fell in with, as we proceeded on our Journey between Fort Le Boeuf and Presquille, we met Mr Marcus Huling of Fort Pitt, with seven Men in Compy on their way for Pitt, Mr Huling, acquainted us that at Presquille he fell in with a British Captn one sergt Eight Soldiers, a Surveyor, Six or Seven Sea Men, and one Indian they had with them; the Surveyor inform’d Mr Huling, that they came from Niagara, and meant to go round Lake Erie, they were provided with two Months Provisions, they survey’d the Country as the[y] went along, Mr Huling was of Opinion, that they mean to Erect Fortifications

at and near Presquille, the conversation which pass’d between him and the Surveyor confirm’d him strongly, the Surveyor told him he was much surprized at the stupidity of the Americans for neglecting so principle a place as Presquille in not having a Garrison there; the Sergt told one of Mr Hulings Party, that they meant in a short time to have some works there and keep a Garrison; every Night they doubled the Sentries making the Watermen do the same, and appear’d to be somewhat afraid in their Manoeuvres, they also seem’d a good deal surpriz’d, when they discover’d Mr Huling and his Compy, some of them told Mr Hulings Party, that they were inform’d by some Indians that there was a Party out from Fort Franklin to prevent them in their Intentions, after we took our departure with Mr Huling, we proceeded on but the British had left Presquille before our Arrival, we trac’d the Stakes they put in the Ground, and were of Opinion that they mean to carry a Mill Race and erect Works for the purpose, there is a Noble Mill Seat at the very place, and which is within One Hundred Rod, from where the Old Fort formerly stood; it may be the case that there is a Compy to Erect Mills there, and as it appears to be a place to carry on a Trade with the Indians, who live in different parts along the Lake (this place is said to have the finest Harbour on the Lake) that may be their Object, with a fair Wind in one Day & half, they can Sail from thence to Niagara—With the Dearest sentiments for my much Esteemed General and Patron, under whose Banners I had the Honour to serve in the Capacity of an Officer in the late War, I beg the freedom I have taken will not be consider’d an Intrusion upon the Patience of your Excellency, I thought it my duty to acquaint you thereof, my most fervent Prayer I offer to the Supreme Being, that the People of America may strive with each other to support you in your Station in the present Glorious Government. I am my Dear General, Your Most Obdt & ever Humbe servt

Bernd Hubley Jur

